--------------------------------------------------------------------------------

Exhibit 10.04


Amendment Number 2 to Offer Letter


This Amendment Number 2 to the Offer Letter dated December 17, 2007 (the “Offer
Letter”), as amended effective December 26, 2008, by and between you, Peter
Navin, and Shutterfly, Inc. (the “Company”) is effective as of February 16,
2012.
 
Recitals
 
Whereas, you and the Company have previously entered into an Offer Letter dated
December 17, 2007, whereby the Company confirmed your employment upon certain
terms and conditions;
 
Whereas, you and the Company have also entered into an amendment to the Offer
Letter effective as of December 26, 2008 (“Amendment Number 1”); and
 
  Whereas, you and the Company agree it is advisable to amend the Offer Letter
further;
 
Now, therefore, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, you and the Company hereby agree
to the following changes to the Offer Letter:
 
(1)           Paragraph 2 (“Change in Control Benefits”) of Amendment Number 1,
is hereby deleted and replaced with the following:
 
Change in Control Benefits
In the event of your termination without Cause or for Good Reason, within twelve
(12) months following a Corporate Transaction (as defined in the Plan), you will
receive (A) items (1) and (2) of the Severance (on the terms and conditions
provided above) and (B) if the Company’s equity awards are assumed in the
Corporate Transaction, accelerated vesting of the number of your then-unvested
Company stock option shares and restricted stock units, including earned and
unearned unvested performance-based restricted stock units, that would have
vested during the twelve (12) months following the date of such termination
(collectively, the “Change in Control Benefits”).  The Change in Control
Benefits would be provided in lieu of any other severance-related benefits for
which you may be eligible.  Your receipt of the Change in Control Benefits is
conditioned on you having first executed, and not revoked, a general release of
claims in favor of the Company (in a form prescribed by the Company) and the
return of all Company property.
 
“Termination” means (a) a termination of your employment by the Company or its
successor without Cause or (b) your resignation within three (3) months
following an event constituting Good Reason, provided that you have given
written notice to the Company of such event within forty-five (45) days of its
occurrence and the Company has failed to cure such event within thirty (30) days
following receipt of such notice.  For purposes of this paragraph, “Good Reason”
means (i) a material reduction or change in your duties and responsibilities as
in effect immediately prior to the Corporate Transaction; (ii) the relocation of
the Company’s corporate office at which you work by more than thirty-five (35)
miles from its location immediately prior to such Corporate Transaction, which
materially increases your commuting distance or (iii) a material reduction in
your annual compensation, including base salary and bonus.
 
 
 

--------------------------------------------------------------------------------

 
 
(2) Miscellaneous.  This Amendment, together with the Offer Letter (as amended
by Amendment Number 1), contains the entire agreement between you and the
Company concerning your employment with the Company, and supersedes any previous
agreements or understandings, whether written or oral.  The parties acknowledge
and agree that this Amendment does not affect the at-will nature of your
employment relationship with the Company.  This Amendment may be amended solely
in a written document executed on behalf of both parties.
 
IN WITNESS WHEREOF, the parties hereby execute this Amendment to Offer Letter as
of the date first above written.
 

SHUTTERFLY, INC.                             By:  /s/ Jeffrey T. Housenbold  
/s/ Peter Navin
 

Name: Jeffrey T. Housenbold  
Peter Navin
  Title: President and Chief Executive Officer      

 
 

--------------------------------------------------------------------------------